        Case 2:19-cr-00190-EEF-DMD Document 84 Filed 01/31/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                        *        CRIMINAL NO.: 19-190

              v.                                *        SECTION: “L”

GERARD BUTLER                                   *
ET AL.
                                                *

                                         *      *       *

                                             ORDER

        Considering the foregoing Unopposed Motion to Continue Pre-Trial Conference and

 Trial, R. Doc. 83;

        IT IS ORDERED that the Motion be and is GRANTED. The trial in the above-

 captioned matter presently set for February 10, 2020 at 8:30 a.m. is hereby CONTINUED

 until the 18th day of May, 2020 at 8:30 a.m. and the pretrial conference presently set for

 February 3, 2020 at 1:30 p.m. is hereby CONTINUED until the 11th day of May, 2020 at 1:30

 p.m.

        This motion is granted after explicitly finding that the ends of justice served by granting

 this motion outweigh the best interests of the public and the defendant in a speedy trial. The

 finding is made pursuant to Title 18, United States Code, Sections 3161(h)(7)(A) and (h)(7)(B)(iv).
      Case 2:19-cr-00190-EEF-DMD Document 84 Filed 01/31/20 Page 2 of 2



It is specifically found that failure to grant such a continuance in the case would result in a

miscarriage of justice and deny counsel the reasonable time necessary for effective preparation,

taking into account the exercise of due diligence.

       New Orleans, Louisiana, this 31st day of January, 2020.



                                             ___________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                 2
